Judgment, Supreme Court, New York County (Marylin Diamond, J.), entered May 29, 1996, which denied petitioners’ application pursuant to CPLR article 78 to annul respondent Division of Housing and Community Renewal’s (DHCR) decision approving respondent owner’s application to substitute elevator operator service with other security measures, and dismissed the petition, unanimously affirmed, without costs.
Where, as here, a building is not fully rent stabilized, but is rather a hybrid, consisting of both rent stabilized and rent controlled apartments, the standard to be applied on owner applications to modify or substitute services is not the "required services” of the Rent Stabilization Law of 1969 and Rent Stabilization Code but rather "adequate substitute” (Matter of Vento v Prince, 73 AD2d 884, 885, affd 51 NY2d 899). DHCR’s determination that the owner’s proposal to secure the previously unsecured perimeter of the building complex by adding 24-hour doormen and concierge services, closed-circuit television monitoring, roving security patrols, new alarm and intercom systems, and a package delivery-room constituted an "adequate substitute” for the security services previously provided by the elevator operators was not arbitrary and capricious. There is no merit to petitioners’ claim that Matter of First Terrace Gardens v McGoldrick (1 NY2d 1), which involved the same building complex as here, bars the owner’s current application, since the 1953 proposal in that case was vastly different from the instant proposal, and, contrary to petitioner’s contention, that case did not hold that no adequate substitute could be devised under any plan for security provided by the manned elevators. We have considered petitioners’ remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.